Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-35 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (2019/0132572).
As per claim 1, Shen et al. disclose a method of determining the location and/or navigation path of a moving platform which includes the steps of using a vision system on a moving platform to identify a region of interest (see at least figure 3, item 409, figures 5 and 6); classifying objects within said region of interest (see at least figure 1, item 122, paragraphs 0017 and 0045); directing random-access LIDAR to ping one or more of said classified objects (see at least figures 3, 4, 7; paragraphs 0016, 0032, 0034 and 0036); locating said platform in three dimensions using data from said vision system and said LIDAR (see at least figure 5, paragraphs 0017, 0040 and 0045).
As per claim 2, Shen et al. disclose that said vision system and said random-access LIDAR have respective fields-of-view (FOVs), and are calibrated to establish a predetermined relationship between said respective FOVs (see at least paragraphs 0004, 0018, 0036).
As per claim 3, Shen et al. disclose that said LIDAR pings are used to determine the orientation of classified objects within said region of interest (see at least paragraphs 0016, 0032, 0034 and 0036).
As per claim 4, Shen et al. disclose that said steps of classifying, directing, and locating are performed continuously while said platform is moving and/or said vision system’s field-of- view (FOV) is changing (see at least paragraphs 0034, 0036-0038 and 0046).
As per claim 5, Shen et al. disclose that said vision system captures images of said region of interest with a known interval between image captures, further comprising defining at least 3 non-collinear static points within said region of interest to be used as common reference points for each image capture (see at least figures 5 and 6).
As per claim 6, Shen et al. disclose that said step of classifying objects comprises the use of at least one smart-vision algorithm (see at least figure 1, item 112).
As per claim 7, Shen et al. disclose a step of defining at least 3 non-collinear static points within said region of interest to be used as common reference points for each image capture, wherein the classifications of said objects are used to select said static reference points (see at least figures 5 and 6).
As per claim 8, Shen et al. disclose that at least one of said smart-vision algorithms is a machine-learning algorithm (see at least figure 1, item 112).
As per claims 9 and 10, Shen et al. discloses the limitations of these claims in at least figures 5, 6; paragraphs 0029, 0049, 0051 and 0053.
As per claim 11, Shen et al. disclose that said vision system operates in the visible and/or thermal portions of the spectrum (see at least paragraph 0033).
As per claims 12-20, the limitations are inherently taught by the Shen et al. reference in at least figures 1, 3, 4, 6-8 and the related text.
With respect to claims 21-35, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   O’keeffe (2019/0204423), Himel et al. (2019/0253701), Mangal et al. (2020/0284607), Amelot et al. (2020/0384913), Kunz (2021/0190914), Choi et al. (2021/0362710) and Eshel et al. (2021/0389467).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
June 17, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661